Title: To George Washington from John G. Gebhard, 18 May 1789
From: Gebhard, John Gabriel
To: Washington, George



Sir!
Claverack [N.Y.] 18th May 1789.

Your Excellency must needs be weary of the incessant Acclamations from the public as well, as from private Characters, expressing their Joy and Heart-felt Satisfaction in a period,

when he, who next god procured once Freedom for them, steps forth for the second time, to rescue them from Anarchy, to stand between them and their utter Destruction, and to crown his former labour with prosperity in their behalf.
These exhibitions of universal Joy have hitherto prevented my joining the Chorus, lest I might become burthensome to your Excellency.
But no longer can Bashfulness refrain the pleasing duty; I readily unite with every american Patriot.
May your Excellency be pleased to accept of my hearty Congratulations on the present happy Event of our political Affairs; May the merciful God, who helped us hitherto, be with us for the future, may he be pleased to preserve your Excellency’s Health in a prolonged Life, and make him, who has been the Saviour of his Country, to be likewise the preserver thereof; This is my sincere wish, and daily prayer.
Your Excellency will pardon my extravagancy in saying, that this is the first time I address your Excellency with all Satisfaction imaginable, although it was not less satisfactory to me to pay my dutifull Respects to your Excellency at New york in Company with my Collegues when your Excellency was on his way from Philadelphia to Boston, to take the command of the American Army: But yet this was a time, which presaged all the Calamit⟨ies⟩ of a bloody war; Equally melancholy was the time 1783 when I took the Liberty to address your Excellency with a few Remarks upon your Excellency’s circular letter, insinuating to your Excellency the very Model of our present government, accompanied with the sincere wishes of my heart, that this plan might terminate in a speedy and permanent union: And although your Excellency intimated in his Kind Reply dated Rocky-Hill 5th Novem⟨r⟩ 1783 that your Excellency’s Sentiments did not agree altogether with my wishes, because they were, and have in Reality proved to be rather premature: But they, being now accomplished, must necessarily spread inexpressible Joy, and Heart-felt Satisfaction throughout the thirteen united States of America.
In the mean time, I have all Reason to apologize for my addressing your Excellency in a letter; Because sickness, and some ministerial duties incumbent upon my office have prevented me for the present from discharging my duty in person, and consequently

have deprived me in a great measure of giving your Excellency a satisfactory Intelligence of my intention of going to Europe in order to bring my three elder Sons, who are now in Washingtons Seminary in Claverack, to an European University.
I intend to go as far as the interior parts of germany and return as quick as possible: If your Excellency should ha⟨ve⟩ any Commands to Holland, or any Court of germany, or of whatsoever nature your Excellency’s Commands might be, I should endeavour to execute them to the utmost of my power, and I flatter myself, to your Excellency’s Satisfaction as some adventages attend me not only in having received my Aecademical Education in those parts of the world, but also in being educated with a number of gentlemen, some of whom have since become leading men at several Courts of germany. If I could be of any Service to your Excellency and my Country, I am ready either to madurate, or to postpone my voyage for a considerable time on that Account. I have the Honour to be with the utmost Deference, and Submission Sir Your Excellency’s most humble and devoted Servant and constant Intercessor

J: G: Gebhard V: D: ch:

